Citation Nr: 0702460	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-00 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability. 


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to October 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the veteran's claim of 
entitlement to service connection for a low back disability.  
The veteran's claims folder is in the jurisdiction of the 
Wichita, Kansas, RO.

In September 2005, the Board remanded the veteran's this 
claim for additional development.  


FINDING OF FACT

The competent evidence of record shows the veteran's current 
low back disability is unrelated to military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the appellant in 
December 2003 and March 2006.  The December 2003 letter 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence, and implicitly told the veteran to submit any 
relevant evidence in his possession.  See 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The March 2006 letter notified the veteran of 
the information and evidence necessary to establish a 
disability rating and an effective date from which payment 
shall begin.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the December 2003 letter, which 
was provided prior to the initial unfavorable AOJ decision in 
June 2004, satisfied the requirements in effect at the time.  
Current requirements were not met, however, until the March 
2006 letter was sent.  However, because the appellant was 
given an opportunity to submit evidence in response to the 
March 2006 letter and was provided a meaningful opportunity 
to participate effectively in the processing of his claims, 
any defect with respect to the timing of the notice is 
nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
Social Security Administration records, and VA examination 
reports from December 2003 and February 2006.  The veteran 
was given ample notice and opportunity to provide evidence on 
his behalf or to inform VA of existing evidence that had not 
been obtained.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Therefore, the Board finds VA has satisfied the duty 
to assist in obtaining evidence.



Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b).

A February 2006 VA examination report diagnoses 
osteoarthritis and degenerative disc disease of the L5-S1 
vertebral bodies, satisfying the first requirement for a 
service connection claim.  Service medical records 
demonstrate that the veteran was treated for back pain in 
service, establishing the second requirement.  However, the 
competent evidence of record does not establish a link 
between the in-service back condition and the veteran's 
current disability.

The February 2006 VA examination report provides the only 
competent medical opinion on this element of the veteran's 
claim.  Citing the veteran's in-service and subsequent 
medical records to support his opinion, the examiner 
concluded that the veteran's osteoarthritis and disc disease 
were less likely as not (less than a 50/50 probability) 
related to the veteran's military service.  The examiner 
noted that the veteran's military record does not report 
trauma or a history of repetitive hyperextension of the 
lumbar spine, nor does it report recurrent evaluations for 
this condition.  Nor did the Categorical Pain Relief Scale 
(CPRS) record report treatment or evaluation for lower back 
pain.  The examiner also noted that the veteran has gained 
more than 100 pounds since initial diagnosis of left lateral 
spondylolysis (which he noted was an articulating defect) of 
the L5 vertebral body in April 1971, and cited obesity as a 
known risk-factor for degenerative changes in weight-bearing 
joints.  Because this opinion was provided by a credentialed 
expert, is based on a review of the claims file and physical 
examination of the veteran, and provides supporting rationale 
to justify the conclusion, the Board finds this examination 
report to be highly probative to the issue at hand.  

The only contradiction of the VA examiner's opinion comes 
from the veteran himself.  However, the Board further notes a 
May 1999 VA medical center treatment record in which the 
veteran attributes his back pain to his having been run over 
by a backhoe five years earlier.  Regardless of these 
contradictory statements, the veteran's opinion can be 
afforded no probative value, as only individuals with the 
proper education, training, or expertise can competently 
offer medical diagnoses, statements, or opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, in the 
absence of a competent medical opinion supporting the 
veteran's claim that there is a link between his current back 
disability and his military service, the veteran's claim must 
be denied.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

To the extent that left lateral spondylolysis was first 
diagnosed (as far as can be seen by the record) in April 
1971, there is no indication that this disorder was diagnosed 
thereafter, to include after X-rays were taken in February 
2006.  In any event, even if diagnosed, spondylolysis is a 
congenital defect and not a disability for VA compensation 
purposes, and there is no medical evidence of record 
suggesting that such a disorder (again, the Board wants to be 
clear that there is no indication that the veteran currently 
suffers from spondylolysis) was aggravated by service.  See 
38 C.F.R. § 3.303(c).

Finally, there is no indication, nor has it been alleged, 
that the veteran was diagnosed with arthritis of the spine 
within a year of separating from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a back disability is 
denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


